Title: To Benjamin Franklin from Benjamin Franklin Bache, [20 November 1781]
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
[November 20, 1781]
J’ai reçu vôtre lettre du 22 octobre et celle du 5e Novembre, qui m’ont faits beaucoup de plaisir surtout lorsque je vis que Mr Robert Montgomery me la donnat et lorsque je vis qu’il venoit à Genève pour son éducation et lorsque je sçus qu’il venoit dans la même pension que moi, je ne m’y attendois pas mais cela m’a fait d’autant plus de plaisir et lui ne sçachant pas le François ni moi bien L’Anglois nous pourons tous deux nous être utilles parceque je lui apprendrai Le François et lui me perfectionnera dans l’anglois. A L’égard du Louis que vous m’avèz envoyès je vous en remercie beaucoup et je ferai comme vous me l’avès dit un compte de mon argent sur un petit Livre afin que lorsque vous viendrès à Genève je puisse vous le montrer. Je vous avois ècris une lettre que je devois vous envoyer par le domestique de Mde Montgomery mais il n’a pas été à paris et j’aurai aussi profité de cette occasion pour vous envoyer la piéce de dessin que je vous avois promis. Ma chére Mama m’a ècrit qu’elle et mon papa avoient resolu d’envoyer mon frére à genève pour son éducation et que si Mr Moris trouve quelqu’un pour mener ses deux fils de France à Genève il les enverrait. J’ai été quelques fois passer la soirée chez Md Montgomery avec Cooper (cest à dire à l’auberge car elle n’a pas encore une pension quoique Md Cramer fait tous ses efforts pour en trouver une) et nous y avons beaucoup parlé anglois et par ce moyen je crois que je me perfectionnerai dans L’anglois et que, la première lettre que je vous ècrirai sera en Anglois.
J’ai l’honneur d’être mon cher Grand papa Vôtre très humble et très obeissant Petit fils
B Franklin Bache
